DETAILED ACTION
Introduction
This office action is in response to Applicant's submission filed on 02/09/2022. Claims 1-23 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment


The response filed on 02/09/2022 has been correspondingly accepted and considered in this Office Action. Claims 1, 3-8, 10-14 and 16-23 have been examined. Claims 2, 9 have been cancelled (claim 15 had been previously cancelled). Applicant’s amendment to specifications have been noted to overcome the objections to the specifications. Applicant’s amendments to the Claims 1, 3-5, 16, 17 and 23 overcome the claim interpretation under 35 U.S.C 112(f) previously set forth in the Non-Final Office Action mailed 11/16/2021.  Applicant’s amendments to the Claims 1, 4, 8 and 23 and applicant’s argument to claim 11, overcome the claim interpretation under 35 U.S.C 112(b) previously set forth in the Non-Final Office Action mailed 11/16/2021.  Applicant’s amendments to the claims and the applicant remarks overcome the 35 U.S.C 101 rejections previously set forth in the Non-Final Office Action mailed 11/16/2021.  

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered as follows: 
Applicant’s arguments on pg. 18 with respect to claim 1, 8 and 23 state that 



    PNG
    media_image1.png
    474
    305
    media_image1.png
    Greyscale
The examiner respectfully disagrees, Van Der Schaar [0042] teaches the method proposed as an example is a function of the clean and processed speech, denoted by x and y, respectively, which corresponds to the audio signal 8 and the acoustic signal 6.  Xj is the TF representation of clean signal and Yj –Xj is the distortion signal and hence TF (Time Frequency) is the temporal distortion signal and therefore, the rejections of Claims 1, 8 and 23  rejected under 35 U.S.C. 103 are sustained and further updated accordingly.
In response to the art rejection(s) of the remainder of dependent claims 4, 6, 13, 18, and 21 rejected under 35 U.S.C 103, in case said claims are correspondingly discussed and/or argued for at least the same rationale presented in Remarks filed 02/09/2022, Examiner respectfully notes as follows. For completeness, should the mentioned claim(s) is(are) likewise traversed for similar reasons to independent claims 1, 8 and 23 correspondingly, Examiner respectfully directs Applicant to the same previous supra reasons provided in the response directed towards claims 1, 8 and 23 correspondingly discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 3, 5, 7, 8, 10, 11, 12, 14, 16, 17, 19, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et. al. (US Patent 10,057,693) in view of Jørgensen, S., and Dau, T., “Predicting speech intelligibility based on the signal-to-noise envelope power ratio after modulation-frequency selective processing,” The Journal of the Acoustical Society of America, Vol. 130, No. 3, September 2011, pp. 1475-1487 where Jørgensen has been cited in the IDS submitted on 02/03/2020.
Regarding claim 1, Anderson teaches a speech intelligibility calculating method executed by a speech intelligibility calculating apparatus including processing circuitry, the speech intelligibility calculating method comprising: [[a]] calculating speech intelligibility, with the processing circuitry, by input clean speech and the feature of the input enhanced speech ( see Anderson, Fig. 8 and col 29 lines 20-24, lines 35-40, lines 42-48 teaches calculation based on the difference of the time-shifting and amplitude adjusting version(interpreted as feature) of the noise-free (interpreted as clean speech) and processed speech); and , by the processing circuitry, the speech intelligibility calculated [[at]] by the speech intelligibility calculating  ( see Anderson, Col 29, lines 48-53, teaches the speech intelligibility predictor value based on the noise free signal and the processed signal).  Anderson fails to teach finding a temporal distortion signal based on the feature of the clean speech and the feature of the enhanced speech, and calculating a signal-to-distortion ratio (SDR) of the clean speech and the temporal distortion signal based on the temporal distortion signal and the clean speech. However, Jørgensen teaches finding a temporal distortion signal based on the feature of the clean speech and the feature of the enhanced speech, and calculating a signal-to-distortion ratio (SDR) of the clean speech and the temporal distortion signal based on the temporal distortion signal and the clean speech (see Jørgensen  pg.2 lines 21-29 & Eq. 1, teaches the temporal envelope of each filter output is extracted via Hilbert-transformation and in turn analyzed by a modulation bandpass filterbank. The long-term integrated ac-coupled envelope power is then calculated from the output of each modulation filter. For each modulation channel, 
    PNG
    media_image2.png
    59
    313
    media_image2.png
    Greyscale
the SNRenv is calculated from the envelope power of noisy speech (P S+N) and noise alone (PN) ;SNRenv is interpreted as SDR)).
Anderson and Jørgensen are both considered to be analogous to the claimed invention because both relate generally to the area of processing audio signals in a noisy environment using speech intelligibility calculations.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Anderson to compute the speech intelligibility with the ratio between the useful speech envelope power and the intrinsic noise envelope power see, Jørgensen, Introduction).
Regarding claim 3, Anderson and Jørgensen teach the speech intelligibility calculating method according to claim 1. Jørgensen further teaches the temporal distortion signal based on a difference between temporal amplitude envelope signals of the feature of the clean speech and of the feature of the enhanced speech that are based on a first filter bank; ( see Jørgensen pg.2 lines 21-29 & Eq. 1, teaches “The temporal envelope of each filter output is extracted via Hilbert-transformation and in turn analyzed by a modulation bandpass filterbank. The long-term integrated ac-coupled envelope power is then calculated from the output of each modulation filter. For each modulation channel, the SNRenv is calculated from the envelope power of noisy speech (PS+N) and noise alone (PN)
    PNG
    media_image2.png
    59
    313
    media_image2.png
    Greyscale
”; SNRenv is interpreted as SDR).
Regarding claim 5, Anderson and Jørgensen teach the speech intelligibility calculating method according to claim 3, Jørgensen further teaches see Jørgensen pg.2 lines 21-29 teaches “The temporal envelope of each filter output is extracted via Hilbert-transformation and in turn analyzed by a modulation bandpass filterbank. The long-term integrated ac-coupled envelope power is then calculated from the output of each modulation filter. For each modulation channel, the SNRenv is calculated from the envelope power of noisy speech (PS+N) and noise alone (PN)”).
Regarding claim 7, Anderson and Jørgensen teach the speech intelligibility calculating method according to claim 3, Jørgensen further teaches wherein the second filter bank is a band-pass filter bank in a modulation frequency domain (see Jørgensen pg.2 lines 14-16, 21-29 teaches “The SNRenv is determined using the speech-based envelope power spectrum model (sEPSM) where the key component is modulation frequency selective processing of the speech envelope. The first stage is a bandpass filterbank comprised of 22 gammatone filters with ERB bandwidth and one-third octave spacing, covering the range from 63 Hz to 8 kHz. The temporal envelope of each filter output is extracted via Hilbert-transformation and in turn analyzed by a modulation bandpass filterbank”).
Regarding claim 8, Anderson teaches a speech intelligibility calculating apparatus comprising: a memory; and processing circuitry coupled to the memory, the processing circuitry configured to  ( see Anderson, col 10 lines 20-25, teaches a data processing system) but fails to teach first find calculate input clean speech and the feature of the input enhanced speech, find a temporal distortion signal based on the feature of the clean speech and the feature of the enhanced speech, and calculate a signal-to-distortion ratio (SDR) of the clean speech and the temporal distortion signal based on the temporal distortion signal and the clean speech; and output the calculated speech intelligibility .  However, Jørgensen teaches first find calculate input clean speech and the feature of the input enhanced speech, find a temporal distortion signal based on the feature of the clean speech and the feature of the enhanced speech, and calculate a signal-to-distortion ratio (SDR) of the clean speech and the temporal distortion signal based on the temporal distortion signal and the clean speech; and output the calculated speech intelligibility  (see Jørgensen pg.2 lines 21-29 & Eq. 1 & Fig. 1 teaches “The temporal envelope of each filter output is extracted via Hilbert-transformation and in turn analyzed by a modulation bandpass filterbank. The long-term integrated ac-coupled envelope power is then calculated from the output of each modulation filter. For each modulation channel, the SNRenv is calculated from the envelope power of noisy speech (PS+N) and noise alone (PN) ”; SNRenv is interpreted as speech intelligibility).  
Anderson and Jørgensen are both considered to be analogous to the claimed invention because both relate generally to the area of processing audio signals in a noisy environment using speech intelligibility calculations.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified see, Jørgensen, Introduction).
Regarding claim 10, Anderson and Jørgensen teach the speech intelligibility calculating apparatus according to claim 8, Jørgensen further teaches an extraction of the temporal distortion signal based on a difference between temporal amplitude envelope signals of a feature of the clean speech and of a feature of the enhanced speech that are based on a first filter bank; a second filter bank that calculates a modulation power spectrum corresponding to the clean speech and a modulation power spectrum corresponding to the distortion signal, based on the temporal amplitude envelope signal of the clean speech, the temporal amplitude envelope signal of the enhanced speech, and the temporal distortion signal; and a first calculation of  (see Jørgensen pg.2 lines 21-29 & Eq. 1, teaches “The temporal envelope of each filter output is extracted via Hilbert-transformation and in turn analyzed by a modulation bandpass filterbank. The long-term integrated ac-coupled envelope power is then calculated from the output of each modulation filter. For each modulation channel, the SNRenv is calculated from the envelope power of noisy speech (PS+N) and noise alone (PN) ”; SNRenv is interpreted as SDR).
Regarding claim 11, Anderson and Jørgensen teach the speech intelligibility calculating apparatus according to claim 8, Jørgensen further teaches wherein the first find comprises: extraction of the [[a]] distortion signal included in the enhanced speech, based on temporal amplitude envelope signals of a feature of the clean speech and a feature of the enhanced speech that are based on a first filter bank( see Jørgensen pg.2 lines 20-22 teaches “The first stage is a bandpass filterbank comprised of 22 gammatone filters with ERB bandwidth and one-third octave spacing, covering the range from 63 Hz to 8 kHz); a second filter bank that weights the clean speech and the distortion signal, using the temporal amplitude envelope signal of the clean speech, the temporal amplitude envelope signal of the enhanced speech, and the distortion signal ( see Jørgensen pg.2 lines 22-25 teaches “The temporal envelope of each filter output is extracted via Hilbert-transformation and in turn analyzed by a modulation bandpass filterbank); and a first calculation of  (see Jørgensen pg.2 lines 25-26 and Eq. 1 teaches For each modulation channel, the SNRenv is calculated from the envelope power of noisy speech (PS+N) and noise alone (PN)  ”; SNRenv is interpreted as SDR ).
Regarding claim 12, Anderson and Jørgensen teach the speech intelligibility calculating apparatus according to claim 10, Jørgensen further teaches a second calculation of  (see Jørgensen pg.2 lines 21-29 teaches “The temporal envelope of each filter output is extracted via Hilbert-transformation and in turn analyzed by a modulation bandpass filterbank. The long-term integrated ac-coupled envelope power is then calculated from the output of each modulation filter. For each modulation channel, the SNRenv is calculated from the envelope power of noisy speech (PS+N) and noise alone (PN)”).
the speech intelligibility calculating apparatus according to claim 10, Jørgensen further teaches wherein the second filter bank is a band-pass filter bank in a modulation frequency domain (see Jørgensen pg.2 lines 14-16, 21-29 teaches “The SNRenv is determined using the speech-based envelope power spectrum model (sEPSM) where the key component is modulation frequency selective processing of the speech envelope. The first stage is a bandpass filterbank comprised of 22 gammatone filters with ERB bandwidth and one-third octave spacing, covering the range from 63 Hz to 8 kHz. The temporal envelope of each filter output is extracted via Hilbert-transformation and in turn analyzed by a modulation bandpass filterbank”).
Regarding claim 16, Anderson and Jørgensen teach the speech intelligibility calculating method according to claim 1, Jørgensen further teaches wherein the speech intelligibility calculating the temporal distortion signal based on a difference between temporal amplitude envelope signals of the feature of the clean speech and of the feature of the enhanced speech; and  (see Jørgensen pg.2 lines 21-29 & Eq. 1, “The temporal envelope of each filter output is extracted via Hilbert-transformation and in turn analyzed by a modulation bandpass filterbank. The long-term integrated ac-coupled envelope power is then calculated from the output of each modulation filter. For each modulation channel, the SNRenv is calculated from the envelope power of noisy speech (PS+N) and noise alone (PN) ”; SNRenv is interpreted as SDR).
Regarding claim 17, Anderson Jørgensen teach the speech intelligibility calculating method according to claim 1, Anderson further teaches wherein the speech intelligibility calculating (see Anderson, col 9 lines 17-18, lines 38-42 teaches the determination of the correlation factor (interpreted as the SDR ratio) as this is used to determine the speech intelligibility value).
Regarding claim 19, Anderson and Jørgensen teach the speech intelligibility calculating apparatus according to claim 8, Jørgensen further teaches wherein the first find a second find of a first calculation of  (see Jørgensen pg.2 lines 21-29 & Eq. 1, “The temporal envelope of each filter output is extracted via Hilbert-transformation and in turn analyzed by a modulation bandpass filterbank. The long-term integrated ac-coupled envelope power is then calculated from the output of each modulation filter. For each modulation channel, the SNRenv is calculated from the envelope power of noisy speech (PS+N) and noise alone (PN) ”; SNRenv is interpreted as SDR).
Regarding claim 20, Anderson and Jørgensen teach the speech intelligibility calculating apparatus according to claim 11, Jørgensen further teaches a second calculation of feature of the enhanced speech using amplitude envelope information output from the first filter bank (see Jørgensen pg.2 lines 21-29 teaches “The temporal envelope of each filter output is extracted via Hilbert-transformation and in turn analyzed by a modulation bandpass filterbank. The long-term integrated ac-coupled envelope power is then calculated from the output of each modulation filter. For each modulation channel, the SNRenv is calculated from the envelope power of noisy speech (PS+N) and noise alone (PN)”).
Regarding claim 22, Anderson and Jørgensen teach the speech intelligibility calculating apparatus according to claim 11, Jørgensen further teaches wherein the second filter bank is a band-pass filter bank in a modulation frequency domain (see Jørgensen pg.2 lines 14-16, 21-29 teaches “The SNRenv is determined using the speech-based envelope power spectrum model (sEPSM) where the key component is modulation frequency selective processing of the speech envelope. The first stage is a bandpass filterbank comprised of 22 gammatone filters with ERB bandwidth and one-third octave spacing, covering the range from 63 Hz to 8 kHz. The temporal envelope of each filter output is extracted via Hilbert-transformation and in turn analyzed by a modulation bandpass filterbank”).
Regarding claim 23, Anderson teaches non-transitory computer-readable storage storing thereon  (see Anderson, col 9, lines 60-67 teaches the computer readable medium storing a computer program comprising program code means for causing a data processing system to perform the steps of the method) comprising [[a]] calculating speech intelligibility by assessment index of a speech quality, based on a difference component between the found feature of the input clean speech and the feature of the input enhanced speech ( see Anderson, Fig. 8 and col 29 lines 20-24, lines 35-40, lines 42-48 teaches calculation based on the difference of the time-shifting and amplitude adjusting version(interpreted as feature) of the noise-free (interpreted as clean speech) and processed speech); and calculated speech intelligibility  ( see Anderson, Col 29, lines 48-53, teaches the speech intelligibility predictor value based on the noise free signal and the processed signal).  Anderson fails to teach finding a temporal distortion signal based on the feature of the clean speech and the feature of the enhanced speech, and calculating a signal-to-distortion ratio (SDR) of the clean speech and the temporal distortion signal based on the temporal distortion signal and the clean speech. However, Jørgensen teaches finding a temporal distortion signal based on the feature of the clean speech and the feature of the enhanced speech, and calculating a signal-to-distortion ratio (SDR) of the clean speech and the temporal distortion signal based on the temporal distortion signal and the clean speech (see Jørgensen  pg.2 lines 21-29 & Eq. 1, teaches the temporal envelope of each filter output is extracted via Hilbert-transformation and in turn analyzed by a modulation bandpass filterbank. The long-term integrated ac-coupled envelope power is then calculated from the output of each modulation filter. For each modulation channel, 
    PNG
    media_image2.png
    59
    313
    media_image2.png
    Greyscale
the SNRenv is calculated from the envelope power of noisy speech (P S+N) and noise alone (PN) ;SNRenv is interpreted as SDR)).
Anderson and Jørgensen are both considered to be analogous to the claimed invention because both relate generally to the area of processing audio signals in a noisy environment using speech intelligibility calculations.  Therefore, it would have been obvious to someone of see, Jørgensen, Introduction).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et. al. (US Patent 10,057,693) in view of Jørgensen, S., and Dau, T., “Predicting speech intelligibility based on the signal-to-noise envelope power ratio after modulation-frequency selective processing,” The Journal of the Acoustical Society of America, Vol. 130, No. 3, September 2011, pp. 1475-1487 where Jørgensen has been cited in the IDS submitted on 02/03/2020, further in view of Shiga (US Patent 9,842,607).
Regarding claim 4, Anderson and Jørgensen teach the speech intelligibility calculating method according to claim 1, but fails to teach the temporal distortion signal based on a difference between temporal amplitude envelope signals of the feature of the clean speech and of the feature of the enhanced speech that are based on a first filter bank; and modulation power spectrum of the clean speech and the weighted modulation power spectrum of the distortion signal, as the difference component.  However, Shiga teaches the temporal distortion signal based on a difference between temporal amplitude envelope signals of the feature of the clean speech and of the feature of the enhanced speech that are based on a first filter bank( see Shiga, col6 lines 39-42, col 5 lines 23-37 teaches calculating an envelope curve of currently analyzed frame of the spectrum and smoothing the time sequence of envelope curves obtained by the calculations in the time-axis direction, using a low-pass filter );  and (see Shiga, col 5, lines 37-40 teaches computing the envelope and the two-dimensional discrete inverse Fourier transform of its log);  weighting the modulation power spectrum of the clean speech and the modulation power spectrum of the distortion signal, using a second filter bank (see Shiga, col 6 lines 47-52 teaches using the filter for smoothing the spectrum); and modulation power spectrum of the clean speech and the weighted modulation power spectrum of the distortion signal, as the difference component (see Shiga, col 7 lines 38-40 teaches a ratio between the smoothed spectrum of noise and the envelope curve of speech spectrum).
Anderson, Jørgensen and Shiga are considered to be analogous to the claimed invention because they relate generally to the area of processing audio signals in a noisy environment using speech intelligibility calculations.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Anderson and Jørgensen to compute the speech intelligibility with enhancement see, Shiga, col 1 lines 58 - col. 2, line 5).
Claims 6, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et. al. (US Patent 10,057,693) in view of Jørgensen, S., and Dau, T., “Predicting speech intelligibility based on the signal-to-noise envelope power ratio after modulation-frequency selective processing,” The Journal of the Acoustical Society of America, Vol. 130, No. 3, September 2011, pp. 1475-1487, further in view of T. Irino and R. D. Patterson, "Dynamic, Compressive Gammachirp Auditory Filterbank for Perceptual Signal Processing," 2006 IEEE International Conference on Acoustics Speech and Signal Processing Proceedings, 2006, pp. V-V, doi: 10.1109/ICASSP.2006.1661230 where Jørgensen has been cited in the IDS submitted on 02/03/2020.
Regarding claim 6, Anderson and Jørgensen teach the speech intelligibility calculating method according to claim 3, but fail to teach the first filter bank is a dynamic compressive gammachirp filter bank. However, Irino teaches the first filter bank is a dynamic compressive gammachirp filter bank( see Irino, pg. V-135, col2, pg. V-136  col 1, teaches “Compressive nonlinearity is an important factor in cochlear models” and “to try and reduce the dynamic range without reducing the important spectral contrasts in the speech, and this is where dynamic compression has an advantage. We have developed a dynamic version of the compressive gammachirp (dcGC) filter and filterbank. The dcGC filterbank effectively enhances the spectral contrasts and reduces the dynamic range”).
Anderson, Jørgensen and Irino are considered to be analogous to the claimed invention because they relate generally to the area of processing audio signals in a noisy environment using see, Irino, Abstract, and Introduction).
Regarding claim 13, Anderson and Jørgensen teach the speech intelligibility calculating apparatus according to claim 10, but fail to teach the first filter bank is a dynamic compressive gammachirp filter bank. However, Irino teaches the first filter bank is a dynamic compressive gammachirp filter bank (see Irino, pg. V-135, col2, pg. V-136  col 1, teaches “Compressive nonlinearity is an important factor in cochlear models” and “to try and reduce the dynamic range without reducing the important spectral contrasts in the speech, and this is where dynamic compression has an advantage. We have developed a dynamic version of the compressive gammachirp (dcGC) filter and filterbank. The dcGC filterbank effectively enhances the spectral contrasts and reduces the dynamic range”). 
Anderson, Jørgensen and Irino are considered to be analogous to the claimed invention because they relate generally to the area of processing audio signals in a noisy environment using speech intelligibility calculations.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Anderson and Jørgensen to compute the speech intelligibility with the gammachirp auditory filterbank as taught by Irino to enhance spectral contrasts and reduces the dynamic range (see, Irino, Abstract, and Introduction).
Regarding claim 21, Anderson and Jørgensen teach the speech intelligibility calculating apparatus according to claim 11, but fail to teach the first filter bank is a dynamic compressive gammachirp filter bank. However, Irino teaches the first filter bank is a dynamic compressive gammachirp filter bank( see Irino, pg. V-135, col2, pg. V-136  col 1, teaches “Compressive nonlinearity is an important factor in cochlear models” and “to try and reduce the dynamic range without reducing the important spectral contrasts in the speech, and this is where dynamic compression has an advantage. We have developed a dynamic version of the compressive gammachirp (dcGC) filter and filterbank. The dcGC filterbank effectively enhances the spectral contrasts and reduces the dynamic range”). 
Anderson, Jørgensen and Irino are considered to be analogous to the claimed invention because they relate generally to the area of processing audio signals in a noisy environment using speech intelligibility calculations.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Anderson and Jørgensen to compute the speech intelligibility with the gammachirp auditory filterbank as taught by Irino to enhance spectral contrasts and reduces the dynamic range (see, Irino, Abstract, and Introduction).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et. al. (US Patent 10,057,693) in view of Jørgensen, S., and Dau, T., “Predicting speech intelligibility based on the signal-to-noise envelope power ratio after modulation-frequency selective processing,” The Journal of the Acoustical Society of America, Vol. 130, No. 3, September 2011, pp. 1475-1487, further in view of Zeng et. al. (US Patent 8,098,859) where Jørgensen has been cited in the IDS submitted on 02/03/2020.
Regarding claim 18, Anderson and Jørgensen teach the speech intelligibility calculating apparatus according to claim 8, but fail to teach wherein the first find a second find of difference between temporal amplitude envelope signals of the feature of the clean speech and the feature of the enhanced speech; and a first calculation of . However, Zeng teaches wherein the first find a second find of  (see Zeng, col 5 lines 60- col 6 lines14 teaches an analysis-by-synthesis block diagram of a modulation processor and a point-by-point difference (d) was calculated between the rectified waveform and its smoothed version, which served as an input to the amplitude modulation modification function (R). The modulation modification function also took into account the constant maximal value (m) and the expected modulation compensation (c) and calculated the ratio to determine how much the original signal needed to be amplified or compressed on a real-time basis); and a first calculation of  ( see Zeng, col 5 lines 30-42 teaches the amplitude modulation processor may be designed to increase amplitude modulation in different frequency bands based on subjects' temporal modulation transfer function (TMTF); Zeng teaches amplitude modulation processor which computes the difference between the rectified waveform and smoothed version (interpreted as enhanced and clean speech) to compute the ratio which is interpreted as SDR ).
Anderson, Jørgensen and Zeng are considered to be analogous to the claimed invention because they relate generally to the area of processing audio signals in a noisy environment using see, Zeng col 4 lines 7-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jenstad, Lorienne M., and Pamela E. Souza. "Quantifying the effect of compression hearing aid release time on speech acoustics and intelligibility." Journal of Speech, Language, and Hearing Research (2005) discloses effects of compression on the temporal envelope difference index on speech intelligibility (see Jenstad, abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656